DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-3, 5, 7, 8, and 10-20 in the reply filed on 17 December 2021 is acknowledged.  The traversal is on the ground(s) that MPEP § 809.02(a) requires the applicant is required to elect a single disclosed species, and this does not authorize a requirement that applicant elect multiple species.  This is not found persuasive because there is no limit to how many different groups of disclosed species may require election.  In other words, each group of species (identified as Species 1, Species 2, or Species 3 in the previous Office action) requires an election of a single disclosed species within their respective group.  The portion of the MPEP noted by the applicant requires an election of a single species within an identified group of species or genus.  This portion of the MPEP does not limit the number of groups of species which may require election. 	It is noted that the election of Species 3c, which requires each of the modular elements have a transversal section that is variable in width, does not read on claim 9 which requires at least some of the modular elements have a transversal section that is constant in width.  Therefore, claim 9 is additionally withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the strap" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 	There is no reference in claim 3 or claim 1, the claim from which claim 3 depends, for “a strap” from which “the strap” from claim 3 may have proper antecedent basis.  Upon review of the claims, “a strap” is introduced in claim 2.  Therefore, the examiner suspects that there may merely be a dependency issue.  To further prosecution and remedy this issue, the examiner is interpreting the intent of the applicant to have claim 3 dependent upon claim 2, and will be examined on the merits as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2004/0055248 (hereinafter “Grillos”).Regarding claims 1 and 2 	Grillos teaches a composite panel assembly (frame) 200 configured for a fuselage 652 of an aircraft 650, which includes a first face sheet (skin) 202 and stiffeners (stringers) 230 (Figures 2, 3A, and 6; and paragraphs [0022] and [0046]).  Grillos teaches the composite panel assembly (frame) 200 comprises core portions (sections) 206a, 206b each of which includes a honeycomb structure (multi-cell configuration formed by modular elements) of composite material arranged in a longitudinal direction (paragraphs [0022] and [0026]; and Figures 2 and 3A). 	Grillos illustrates intermediate gaps in the core portions (sections) 206 corresponding to positions of the stringers 230 in the fuselage and each separating at least two of the sections 206 (Figure 3C). 	Grillos also teaches an inner cap 204, having the structure of a strap, on top of 206a, 206b and on top of the stringers 230 (corresponding to the position of the intermediate gaps) (Figures 2 and 3D).Regarding claim 3 	In addition, Grillos illustrates the inner cap 204 has a circumferential shape (Figure 3D).Regarding claim 5 	In addition, Grillos illustrates the core portions (sections) 206a, 206b each have a rectangular longitudinal section (Figure 2).Regarding claim 7 	In addition, Grillos illustrates the shapes of the honeycomb cells (at least one of the modular elements) varies as the core portions 206a, 206b progress up the flanges of the stiffeners 230 compared to the portions of the core portions 206a, 206b which are not located above said flanges (Figure 2), which corresponds to a shape of at least one of the modular elements is different than a shape of another one of the modular elementsRegarding claim 11 	In addition, Grillos teaches an adhesive layer (connecting element) 340 located between the plurality of core portions (modular elements) 206 and the first face sheet (skin) 202 of the fuselage shell (Figures 2 and 3C; and paragraph [0034]).Regarding claim 12 	Grillos teaches a fuselage shell 652 for an aircraft 650 comprising a first face sheet (skin) 202 forming extending continuously around a longitudinal axis of the fuselage shell, stiffeners (stringers) 230 attached to an inside surface of the first face sheet (skin) 202 and oriented longitudinally, second stiffeners (frames) 331 attached to the inside surface of the first face sheet (skin) 202 and oriented transverse to the longitudinal axis (Figures 2-3D, and 6; and paragraphs [0022] – [0035] and [0046]). 	Grillos teaches core portions 206 (or 206a and 206b) has a honeycomb structure (containing modular elements oriented longitudinally), arranged side-by-side between adjacent ones of the stiffeners (stringers) 230, connected to the inside surface 207 of the first face sheet (skin) 202 and including second core faces (inward facing surfaces) 208 opposite to the first face sheet (skin) 202, and a second face sheet (inner cap) 204 oriented transverse to the longitudinal axis and covering the second core face (inward surfaces) 208 of the modular elements and the inward surfaces of the stiffeners (stringers) 230 (Figures 2, 3C and 3D; and paragraphs [0022], [0034], and [0035]).Regarding claim 13 	In addition, Grillos teaches the first face sheet (skin) 202, stiffeners (stringers) 230, and second stiffeners (frames) 331 are co-cured (paragraph [0036]), which corresponds to an integrated, single piece assembly.Regarding claim 14206 contains modular elements each having uniform lengths (paragraph [0026]; and Figures 2 and 4).Regarding claim 16 	In addition, Grillos teaches the multi-cell portions of the core portions (each of the modular elements) 206a, 206b have opposite sides and each of the sides are bonded or cured with the side of an adjacent one of the modular elements or with a side of the adjacent one of the stiffeners (stringers) 230 (Figure 2, and paragraphs [0026], [0034] and [0036]).Regarding claim 17 	In addition, Grillos teaches the stiffeners (stringers) 230 have adjacent sides and each of the sides of the stiffeners (stringers) 230 is bonded or co-cured with a side of the core portions (one or more modular elements) 206a, 206b (Figure 2, and paragraphs [0026], [0034] and [0036]).Regarding claim 18 	In addition, Grillos teaches at least one of the stiffeners (frames) 331 includes a first attachment portion that is adhesively bonded (includes a connecting strip) to the first face sheet (skin) 202, and also illustrates the flanges of at least one of the stiffeners (frames) 331 are sandwiched between the first face sheet (skin) 202 and the core portions 206 (claims 1 and 12; Figure 4; and paragraph [0032]), which corresponds to at Regarding claim 19 	In addition, Grillos teaches the second face sheet (inner cap) 204 is bonded or co-cured with the inward surfaces of the stiffeners (stringers) 230 (paragraph [0027] and Figure 2).Regarding claim 20 	In addition, Grillos teaches the second face sheet (inner cap) 204 is a continuous strap extending around the longitudinal axis of the fuselage shell 652 (Figures 2-3D and 6, and paragraph [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grillos as applied to claim 1 or 12 above, and further in view of United States Patent Application Publication No. US 2013/0115404 (hereinafter “Goehlich”).Regarding claims 8, 10 and 15 	The limitations for claims 1 and 12 have been set forth above.  In addition, Grillos does not explicitly teach at least some of the modular elements have a C-shaped longitudinal section, at least some of the modular elements have a transverse section that is variable in width, or each of the modular elements have a height shorter than the length and width of the modular element. 	Goehlich teaches a lightweight structure composed of a plurality of connected mosaic elements (modular elements) useful in a fuselage for an aircraft (abstract).  Goehlich teaches the mosaic elements 10 may have triangular, quadrangular, pentagonal or hexagonal geometry and/or be realized with different sizes as illustrated in an exemplary fashion (paragraph [0064]).  Goehlich teaches the mosaic elements (modular elements) 10 have a transverse section that is variable in width (Figures 1, 4 and 5), each of the mosaic elements (modular elements) 10 have a height shorter than the length and width of the modular element (Figure 1), and at least some of the mosaic elements (modular elements) 10 have a C-shaped longitudinal section (Figures 1, 3 and 5-7).  Goehlich teaches the differently shaped mosaic elements (modular elements) 10 can be used in combination with each other so the base areas 20, 36 of the mosaic elements 28, 34 are connected to the skin 40, and provides a tailored fit corresponding 12, 60, 62 (paragraphs [0019], [0020], [0077] and [0079]; and Figures 2, 7 and 8).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the honeycomb structure of the core portions of Grillos with the differently shaped mosaic elements of Goehlich to tailor the reinforcement of the core portion over the entire surface area of the attached skin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 2006/0208135 teaches a core comprising a multi-cell modular element structure attached to the cap portion of a stringer to improve acoustic dampening of aircraft fuselages (paragraphs [0001] and [0019] – [0025]; and Figured 2 and 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783